Citation Nr: 1422912	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-40 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service-connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in December 2013, when it was remanded for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  However, as the decision below grants the Veteran's claim in full, any error is harmless.  Therefore, no further discussion addressing compliance with the prior remand directives is necessary.


FINDING OF FACT

Resolving doubt in the Veteran's favor, the Veteran's hypertension is chronically aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for hypertension, on the basis of aggravation by a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for hypertension, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

Under 38 C.F.R. § 3.310 (2013), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Veteran contends that his hypertension is secondary to his service-connected PTSD.  The VA treatment records and a June 2008 VA examination report indicate that the Veteran has chronic hypertension and requires antihypertensive therapy.  Additionally, the Veteran is service-connected for PTSD.  

Accordingly, the only remaining question is whether there is a nexus between the Veteran's hypertension and his service-connected PTSD.  The Board acknowledges that there are negative nexus opinions of record.  The Veteran was provided a VA examination in June 2008.  Addendum opinions to the June 2008 examination report were obtained in November 2008 and December 2013.  Even taken together, the Board finds that the VA examination report and addendum opinions are inadequate for adjudicating the Veteran's claim.  Specifically, the VA examiner stated that a review of available medical literature indicated that PTSD was not a risk factor for chronic persistent hypertension.  However, the examiner did not cite any medical literature in support of her proposition nor did she address the treatise evidence of record, which supports the Veteran's contention that his hypertension was caused or aggravated by his service-connected PTSD.  As such, the negative VA opinions are of no probative weight.  

Also of record are several positive nexus opinions.  In a March 2008 correspondence, Creagh E. Milford, D.O., F.A.C.C., stated that the Veteran had hypertension and opined that his hypertension was aggravated and increased by his PTSD.  In a correspondence received in May 2009, family nurse practitioner Barbara J. Kacel stated that the Veteran's hypertension was as likely as not aggravated by his PTSD.  In a January 2014 private treatment record, Dr. Milford again opined that the Veteran's hypertension was aggravated by his PTSD due to the sympathetic nervous system.  Dr. Milford explained that stress or discomfort causes the sympathetic nervous system to release adrenaline, which then causes a spike in systolic and diastolic blood pressure, which is harmful, inter alia, to the cardiovascular system and heart.  He went on to state that if there are psychological triggers or stressors the Veteran would have a sympathetic discharge of adrenaline and would have spikes in his blood pressure, which can be triggered by, and associated with, PTSD.  The Veteran also submitted numerous medical treatise articles indicating that PTSD is associated with an increased risk of hypertension.  In the absence of probative evidence to the contrary, the Board finds that the Veteran's hypertension is chronically aggravated by his service-connected PTSD.  In this regard, the Board notes that as the service-connected PTSD is chronic in nature, the aggravation of the Veteran's hypertension by it has not been shown to be other than chronic in nature.

Resolving doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303(a) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hypertension is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


